                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

STEVEN BELL,
REG. #19498-026                                                                   PLAINTIFF

v.                               Case No. 4:18-cv-00648-KGB/JTK

GENE BEASLEY, et al.                                                          DEFENDANTS

                                              ORDER

       The Court has received the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney (Dkt. No. 38). No objections have been filed, and the

time to file an objection has passed. After careful consideration, the Court concludes that the

Proposed Findings and Recommendations should be, and hereby are, approved and adopted in its

entirety as this Court’s findings in all respects (Dkt. No. 38).

       It is, therefore, ordered that:

       1.      The Court grants the motion for summary judgment filed by defendants Brenda

Hoy and Michelle Hickerson (Dkt. No. 29).

       2.      The Court grants the motion to adopt the defendants’ summary judgment motion

filed by defendant Jumper (Dkt. No. 32).

       3.      The Court dismisses without prejudice plaintiff Steven Bell’s complaint (Dkt. No.

2).

       So ordered this 10th day of September, 2019.



                                                     _______________________________
                                                     Kristine G. Baker
                                                     United States District Judge
